Citation Nr: 1217711	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-29 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD), prior to November 24, 2007.

2.  Entitlement to a rating higher than 70 percent for service-connected PTSD, from November 24, 2007.

3.  Entitlement to an initial rating higher than 30 percent for service-connected right shoulder degenerative joint disease with rotator cuff tear, recurrent dislocation, status-post Bankart repair, prior to May 30, 2007, and from July 1, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to January 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran now resides in Puerto Rico, so the matter is now handled by the RO in San Juan, the Commonwealth of Puerto Rico.

In a July 2007 rating decision, the RO granted an increased initial evaluation of 50 percent for PTSD, effective January 2006 and in a March 2008 rating decision, the RO granted an increased evaluation of 70 percent for PTSD, effective November 2007.  In a July 2007 rating decision, the RO granted an increased initial evaluation of 30 percent for right shoulder degenerative joint disease, effective prior to May 30, 2007 and from July 1, 2007.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluations.  As a result, he is presumed to be seeking the maximum possible evaluations.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

Throughout his appeal, the Veteran has asserted that he is currently unemployed due to, in pertinent part, his service-connected PTSD and right shoulder.  However, an April 2008 rating decision granted the Veteran a total disability rating based on individual unemployability (TDIU).  Therefore, the Board does not need to address a TDIU claim to the Veteran's appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In July 2010, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an initial rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD), prior to November 24, 2007, entitlement to a rating higher than 70 percent for PTSD, from November 24, 2007 and entitlement to an initial rating higher than 30 percent for service-connected right shoulder degenerative joint disease with rotator cuff tear, recurrent dislocation, status-post Bankart repair, prior to May 30, 2007 and from July 1, 2007.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The duty to assist has not been met.  During the September 2010 VA psychiatric examination, it was noted that the Veteran was last seen on September 7, 2010 for VA outpatient treatment.  The most recent VA outpatient treatment record in the claims file is from July 2010.  Updated treatment records are also not located in Virtual VA.  The updated VA treatment records should be obtained and associated with the claims folder.

Additionally, the most recent VA examination for the Veteran's shoulder was in February 2007 and the most recent VA examination for PTSD was in September 2010.  Therefore, new VA examinations are required to assess the current levels of severity of his right shoulder and PTSD.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

The Board notes that the Veteran failed to report to a scheduled examination for his shoulder in September 2010.  The Veteran is reminded that he is expected to attend scheduled examinations or give proper notice in the event of cancellation.  VA has a duty to assist the Veteran in obtaining information and the Veteran has a duty on his part to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  In this instance, the Veteran must aid in the development of his claim by attending the VA examinations as requested.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records subsequent to July 2010.  Any updated private treatment records should also be obtained and associated with the claims file.

2.  After any records have been obtained, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms of the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130 (2011).  The pertinent rating criteria must be provided to the examiner.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his right shoulder.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms of the Rating Schedule for the Shoulder and Arm, 38 C.F.R. § 4.71a, Diagnostic Codes 5200 - 5203 (2011).  The pertinent rating criteria must be provided to the examiner.  

The examiner should identify and completely describe all current symptomatology and address the following questions/issues:

Include ranges of motion for the right arm and shoulder.  With regard to range of motion:

a)  Note any range of motion loss that is specifically attributable to pain, including the degree at which pain occurs.

b)  Note any additional functional loss with repetition.

c)  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

d)  Note whether pain affects the normal working movement of the neck and arms, including any decreased movement, strength, speed, or endurance.

e)  Note any excess fatigability; incoordination; and pain on movement.

f)  State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


